Case 7:19-cv-02816-VB Document 18 Filed 07/25/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

 

 

)
CHAIM HERMAN AKA CHARLES HERMAN; )
ESTEEM PRODUCTIONS, LLC, ‘ ) Civil Action No.
) 7:19-cv-02816 (VLB)(PED)
Plaintiffs, )
) STIPULATION AND ORDER
~ against- ) OF DISMISSAL
)
FEDEX FREIGHT, )
)
Defendant. )
)

 

This matter having been settled,

IT IS HEREBY STIPULATED AND AGREED by the undersigned
representative of plaintiffs, CHAIM HERMAN AKA CHARLES HERMAN and ESTEEM
PRODUCTIONS, LLC, and counsel for defendant, FEDEX FREIGHT, that all claims that are,
or could have been asserted in this action, be and hereby are discontinued with prejudice and
without fees or costs to any party, and

IT IS FURTHER STIPULATED AND AGREED, that this Stipulation may be

signed and filed in counterparts, and
Case 7:19-cv-02816-VB Document 18 Filed 07/25/19 Page 2 of 2

IT IS FURTHER STIPULATED AND AGREED, that an Order to this effect may
be entered without further notice.

Dated: July 25, 2019
GEORGE W. WRIGHT & ASSOCIATES, LLC

 

 

( Attorneys for Defendant

py: eee II blue ZO
CHAIM HERMAN, Individually and as GEORGH W. WRIGHT
President of ESTEEM PRODUCTIONS, LLC 88 Pine Street, 7" Floor

 

 

New York, NY 10005

Ste Clarke shell close tiny, San atses
Care and meril a copy of this &

+e olainkee of He
con $202 chloe

SO ORDERED:

 

HON. VINCENT Ih. BRICCETTI, U.S.D.J.
> wba. 26, 2°l4
